ON MOTION FOR REHEARING
Mr. Justice Culver
delivered the opinion of the Court.
In its motion for rehearing petitioner interprets our opinion as holding that the second policy, namely that issued by The Home Insurance Company, was “invalid and void from its inception.” We did not so conclude. We used the term “invalid” in the sense of “unenforceable.” We do not hold that the Home policy was void ab initio nor that if the American policy had *82lapsed or been cancelled prior to the loss that recovery could not have been had upon the Home policy. We do hold that inasmuch as there was a prior valid policy issued by American that no recovery could have been enforced against Home Insurance Company on its policy issued subsequently and while the American policy was in force and effect.
Petitioner’s motion is overruled.
Opinion delivered June 24, 1959.
Second motion for rehearing overruled July 22, 1959.